Exhibit 10.24

 

QUEST PATENT RESEARCH CORP.

 

2017 EQUITY INCENTIVE PLAN

 


 

1. Purpose. The purpose of the Quest Patent Research Corp. 2017 Equity Incentive
Plan is to provide a means through which the Company and its Affiliates may
attract and retain key personnel and to provide a means whereby directors,
officers, managers, employees, consultants and advisors of the Company and its
Affiliates can acquire and maintain an equity interest in the Company, or be
paid incentive compensation, which may (but need not) be measured by reference
to the value of Common Stock, thereby strengthening their commitment to the
welfare of the Company and its Affiliates and aligning their interests with
those of the Company’s stockholders.

 

2. Definitions. The following definitions shall be applicable throughout this
Plan:

 

(a) “Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest as determined by the Committee in its
discretion. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as applied to any person or
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person or entity,
whether through the ownership of voting or other securities, by contract or
otherwise.

 

(b) “Award” means, individually or collectively, any Nonqualified Stock Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit or Stock Bonus
Award granted under this Plan.

 

(c) “Award Agreement” means an agreement made and delivered in accordance with
Section 14(a) of this Plan evidencing the grant of an Award hereunder.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
federal law or executive order to be closed for all or part of a normal business
day.

 



 



 

(f) “Cause” means, in the case of a particular Award, unless the applicable
Award Agreement otherwise provides (i) the Company or an Affiliate having
“cause” to terminate a Participant’s employment or service, as defined in any
employment or consulting agreement or similar document or policy between the
Participant and the Company or an Affiliate in effect at the time of such
termination or (ii) in the absence of any such employment or consulting
agreement, document or policy (or the absence of any definition of “Cause”
contained therein), (A) a continuing material breach or material default
(including, without limitation, any material dereliction of duty) by Participant
of any agreement between the Participant and the Company, except for any such
breach or default which is caused by the Disability of the Participant, or a
continuing failure by the Participant to follow the direction of a duly
authorized representative of the Company; (B) gross negligence, willful
misfeasance or breach of fiduciary duty by the Participant; (C) the commission
by the Participant of an act of fraud, embezzlement or any felony or other crime
of dishonesty in connection with the Participant’s duties; or (D) conviction of
the Participant of a felony or any other crime that would materially and
adversely affect: (i) the business or reputation of the Company or (ii) the
performance of the Participant’s duties to the Company. Any determination of
whether Cause exists shall be made by the Committee in its sole discretion.

 

(g) “Change in Control” shall, in the case of a particular Award, unless the
applicable Award Agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:

 

(i) A tender offer (or series of related offers) shall be made and consummated
for the ownership of 50% or more of the outstanding voting securities of the
Company (which percentage shall include any voting securities owned by the
tendering party prior to the commencement of the tender offer) unless as a
result of such tender offer more than 50% of the outstanding voting securities
of the surviving or resulting corporation or entity shall be owned in the
aggregate by (A) the stockholders of the Company (as of the time immediately
prior to the commencement of such offer excluding shares held by the Person
making the tender offer), or (B) any employee benefit plan of the Company or its
Subsidiaries, and their Affiliates;

 

(ii) The Company shall be merged or consolidated with another corporation,
unless as a result of such merger or consolidation more than 50% of the
outstanding voting securities of the surviving or resulting corporation or
entity shall be owned in the aggregate by (A) the stockholders of the Company
(as of the time immediately prior to such transaction); provided, that a merger
or consolidation of the Company with another corporation which is controlled by
Persons owning more than 50% of the outstanding voting securities of the Company
shall not constitute a Change in Control unless the Committee, in its
discretion, determines otherwise, or (B) any employee benefit plan of the
Company or its Subsidiaries, and their Affiliates;

 

(iii) The Company shall sell substantially all of its assets to another entity
that is not wholly owned by the Company, unless as a result of such sale more
than 50% of such assets shall be owned in the aggregate by (A) the stockholders
of the Company (as of the time immediately prior to such transaction), or (B)
any employee benefit plan of the Company or its Subsidiaries, and their
Affiliates;

 

(iv) A Person shall acquire 35% or more of the outstanding voting securities of
the Company (whether directly, indirectly, beneficially or of record), unless as
a result of such acquisition more than 35% of the outstanding voting securities
of the surviving or resulting corporation or entity shall be owned in the
aggregate by (A) the stockholders of the Company (as of the time immediately
prior to the first acquisition of such securities by such Person), or (B) any
employee benefit plan of the Company or its Subsidiaries, and their Affiliates;
or

 

 2 



 

(v) Either (i) the individuals who, as of the date hereof, constitute the
members of the Board (the “Current Board Members”) cease, by reason of a
financing, merger, combination, acquisition, takeover or other non-ordinary
course transaction affecting the Company, to constitute at least a majority of
the members of the Board unless such change is approved by the Current Board
Members or (ii) during any period of two (2) consecutive years, individuals who
at the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof unless the election of each new director
was nominated, ratified or approved by at least two-thirds (2/3) of the
directors then still in office who were either directors at the beginning of
such period or who were elected or appointed with the approval or ratification
of at least two-thirds (2/3) of the directors who were directors at the
beginning of such period. 

 

For purposes of this Section 2(g), ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(I)(i) under the Exchange Act (as in effect on the
date hereof). In addition, for such purposes, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof; however, a Person shall not include (A) the Company or
any of its Subsidiaries; (B) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Subsidiaries; (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (D) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company.

  

(h) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. References in this Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance issued by any
governmental authority under such section, and any amendments or successor
provisions to such section, regulations or guidance.

 

(i) “Committee” means a committee of at least two people as the Board may
appoint to administer this Plan or, if no such committee has been appointed by
the Board, the Board. Unless altered by an action of the Board, the Committee
shall be the Compensation Committee of the Board; provided, however, that in the
event that the Board shall not have appointed a Committee, references to the
Committee shall relate to the Board.

 

(j) “Common Stock” means the common stock, par value $0.00003 per share, of the
Company (and any stock or other securities into which such common stock may be
converted or into which they may be exchanged).

 

(k) “Company” means Quest Patent Research Corp., a Delaware corporation,
together with its successors and assigns.

 

(l) “Current Board Members” has the meaning given such term in the definition of
“Change in Control.”

 

(m) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date, not earlier than the date the grant is approved
by the Committee, as may be specified in such authorization.

 



 3 



 

(a) “Disability” means any physical or mental illness, disability or incapacity
of the Participant which prevents him from substantially performing his regular
duties for a period of three (3) consecutive months or four (4) months, even
though not consecutive, in any twelve (12) month period; provided, however, that
if the Participant is a party to an employment, consulting or other service
agreement with the Company, “Disability” shall have the meaning set forth in
such agreement. The determination of whether a Participant has incurred a
Disability shall be made by the Committee, which may rely on advice from a
physician designated by the Committee, whose determination shall be final and
binding. Notwithstanding the foregoing, for purposes of Section 409A of the Code
and for any Award which constitutes an award subject to said Section 409A,
Disability shall have the meaning set forth in Section 409A(a)(2)(C) of the Code
or any subsequent provision.

 

(n) “Effective Date” means the date as of which this Plan is adopted by the
Board.

 

(o) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act if the Company’s Common
Stock is registered pursuant to the Exchange Act, and (ii) an “outside director”
within the meaning of Section 162(m) of the Code.

 

(p) “Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director of the Company or an
Affiliate; or (iii) consultant or advisor to the Company or an Affiliate;
provided, that no consultant or advisor shall be entitled to an Award under this
Plan unless such consultant or advisor is (x) a natural persons, (y) provides
bona fide services to the Company; and (z) the services are not in connection
with the offer or sale of securities in a capital-raising transaction, and do
not directly or indirectly promote or maintain a market for the Company’s
securities.

 

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including any rules, regulations or other interpretative guidance issued by any
governmental authority under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

 

(r) “Exercise Price” has the meaning given such term in Section 7(b) of this
Plan.

 

(s) “Fair Market Value,” unless otherwise provided by the Committee in
accordance with all applicable laws, rules regulations and standards, means, on
a given date, (i) if the Common Stock is listed on a securities exchange, the
closing sales price on the principal such exchange on such date or, in the
absence of reported sales on such date, the closing sales price on the
immediately preceding date; provided, that if there are no reported sales on
either of such dates, the average of the closing bid and asked prices on such
shall be used, or (ii) if the Common Stock is not listed on a securities
exchange, the mean between the bid and asked prices as quoted on such date by
any nationally recognized interdealer quotation system or other service that
provides such service which is selected by the Committee, or (iii) if the Common
Stock is not quoted on an interdealer quotation system or it is determined that
the fair market value is not properly reflected by such quotations, Fair Market
Value will be determined by such other method as the Committee determines in
good faith to be reasonable and in compliance with Code Section 409A.

 



 4 



 

(t) “Immediate Family Members” shall have the meaning set forth in
Section 14(b)(ii) of this Plan.

 

(u) “Incentive Stock Option” means an Option that is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in this Plan.

 

(v) “Indemnifiable Person” shall have the meaning set forth in Section 4(e) of
this Plan.

 

(w) “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

(x) “Option” means an Award granted under Section 7 of this Plan.

 

(y) “Option Period” has the meaning given such term in Section 7(c) of this
Plan.

 

(z) “Participant” means an Eligible Person who has been selected by the
Committee to participate in this Plan and to receive an Award pursuant to
Section 6 of this Plan.

 

(aa) “Permitted Transferee” shall have the meaning set forth in Section 14(b) of
this Plan.

 

(bb) “Person” has the meaning given such term in the definition of “Change in
Control.”

 

(cc) “Plan” means this Quest Patent Research Corp. 2017 Equity Incentive Plan,
as amended from time to time.

 

(dd) “Retirement” means, unless otherwise provided in the Award or pursuant to
an agreement between the Company or an Affiliate and the Participant, the
fulfillment of each of the following conditions: (i) the Participant is good
standing with the Company as determined by the Committee; (ii) the voluntary
termination by a Participant of such Participant’s employment or service to the
Company and (iii) that at the time of such voluntary termination, the sum of:
(A) the Participant’s age (calculated to the nearest month, with any resulting
fraction of a year being calculated as the number of months in the year divided
by 12) and (B) the Participant’s years of employment or service with the Company
(calculated to the nearest month, with any resulting fraction of a year being
calculated as the number of months in the year divided by 12) equals at least 62
(provided that, in any case, the foregoing shall only be applicable if, at the
time of such Retirement, the Participant shall be at least 55 years of age and
shall have been employed by or served with the Company for no less than five
years).

 



 5 



 

(ee) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

 

(ff) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
Common Stock, cash, other securities or other property, subject to certain
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of this Plan.

 

(gg) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of this Plan.

 

(hh) “SAR Period” has the meaning given such term in Section 8(c) of this Plan.

 

(ii) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto, and includes any rules, regulations or other official
interpretative guidance issued by any governmental authority under such section,
and any amendments or successor provisions to such section, rules, regulations
or guidance.

 

(jj) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of this Plan which, if granted to a resident of the United States, meets all of
the requirements of Section 1.409A-1(b)(5)(i)(B) of the Treasury Regulations.

 

(kk) “Stock Bonus Award” means an Award granted under Section 10 of this Plan.

 

(ll) “Strike Price” means, except as otherwise provided by the Committee in the
case of Substitute Awards, (i) in the case of a SAR granted in tandem with an
Option, the Exercise Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value of Common Stock on the
Date of Grant.

 

(mm) “Subsidiary” means, with respect to any specified Person:

 

(i) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of voting securities (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) is at the time
owned or controlled, directly or indirectly, by that Person or one or more of
the other Subsidiaries of that Person (or a combination thereof); and

 

(ii) any partnership or limited liability company (or any comparable foreign
entity) (a) the sole general partner or managing member (or functional
equivalent thereof) or the managing general partner of which is such Person or
Subsidiary of such Person or (b) the only general partners or managing members
(or functional equivalents thereof) of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).

 



 6 



 

(nn) “Substitute Award” has the meaning given such term in Section 5(e).

 

(oo) “Treasury Regulations” means any regulations, whether proposed, temporary
or final, promulgated by the U.S. Department of Treasury under the Code, and any
successor provisions.

 

3. Effective Date; Duration. This Plan shall be effective on the date on which
it is approved by the Board.

 

4. Administration.

 

(a) The Committee shall administer this Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act if the
Common Stock is registered pursuant to the Exchange Act (if the Board is not
acting as the Committee under this Plan) or necessary to obtain the exception
for performance-based compensation under Section 162(m) of the Code, as
applicable, it is intended that each member of the Committee shall, at the time
he takes any action with respect to an Award under this Plan, be an Eligible
Director. However, the fact that a Committee member shall fail to qualify as an
Eligible Director shall not invalidate any Award granted by the Committee that
is otherwise validly granted under this Plan. The acts of a majority of the
members present at any meeting at which a quorum is present or acts approved in
writing by a majority of the Committee shall be deemed the acts of the
Committee. Whether a quorum is present shall be determined based on the
Committee’s charter as approved by the Board.

 

(b) Subject to the provisions of this Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by this Plan and its charter, to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Common Stock to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Common Stock, other
securities, other Awards or other property, or canceled, forfeited, or
suspended, and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; (vi) determine whether, to what extent, and
under what circumstances the delivery of cash, Common Stock, other securities,
other Awards or other property and other amounts payable with respect to an
Award shall be made; (vii) interpret, administer, reconcile any inconsistency
in, settle any controversy regarding, correct any defect in and/or complete any
omission in this Plan and any instrument or agreement relating to, or Award
granted under, this Plan; (viii) establish, amend, suspend, or waive any rules
and regulations and appoint such agents as the Committee shall deem appropriate
for the proper administration of this Plan; (ix) accelerate the vesting or
exercisability of, payment for or lapse of restrictions on, Awards; and (x) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of this Plan.

 



 7 



 

(c) The Committee may, by resolution, expressly delegate to a special committee,
consisting of one or more directors who may but need not be officers of the
Company, the authority, within specified parameters as to the number and types
of Awards, to (i) designate officers and/or employees of the Company or any of
its Affiliates to be recipients of Awards under this Plan, and (ii) to determine
the number of such Awards to be received by any such Participants; provided,
however, that such delegation of duties and responsibilities may not be made
with respect to grants of Awards to persons (i) subject to Section 16 of the
Exchange Act or (ii) who are, or who are reasonably expected to be, “covered
employees” for purposes of Section 162(m) of the Code. The acts of such
delegates shall be treated as acts of the Board, and such delegates shall report
regularly to the Board and the Committee regarding the delegated duties and
responsibilities and any Awards granted.

 

(d) Unless otherwise expressly provided in this Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
this Plan or any Award or any documents evidencing Awards granted pursuant to
this Plan shall be within the sole discretion of the Committee, may be made at
any time and shall be final, conclusive and binding upon all persons or
entities, including, without limitation, the Company, any Affiliate, any
Participant, any holder or beneficiary of any Award, and any stockholder of the
Company.

 

(e) No member of the Board, the Committee, delegate of the Committee or any
employee, advisor or agent of the Company or the Board or the Committee (each
such person, an “Indemnifiable Person”) shall be liable for any action taken or
omitted to be taken or any determination made in good faith with respect to this
Plan or any Award hereunder. Each Indemnifiable Person shall be indemnified and
held harmless by the Company against and from (and the Company shall pay or
reimburse on demand for) any loss, cost, liability, or expense (including court
costs and attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken under this Plan or any Award Agreement and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s approval, in
settlement thereof, or paid by such Indemnifiable Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnifiable
Person, provided, that the Company shall have the right, at its own expense, to
assume and defend any such action, suit or proceeding and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s bad faith, fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate of Incorporation or Bylaws.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which any such Indemnifiable Person may be entitled
under the Company’s Certificate of Incorporation or Bylaws, as a matter of law,
or otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.

 



 8 



 

(f) Notwithstanding anything to the contrary contained in this Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer this Plan with respect to such Awards. In any such case, the Board
shall have all the authority granted to the Committee under this Plan.

 

5. Grant of Awards; Shares Subject to this Plan; Limitations.

 

(a) The Committee may, from time to time, grant Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units or Stock Bonus Awards to one or
more Eligible Persons.

 

(b) Subject to Section 12 of this Plan, the Committee is authorized to deliver
under this Plan an aggregate of 150,000,000 shares of Common Stock (the
“Available Shares”).

 

(c) Common Stock underlying Awards under this Plan that are forfeited,
cancelled, expire unexercised, or are settled in cash shall be available again
for Awards under this Plan at the same ratio at which they were previously
granted, except that the following shares of Common Stock shall not be available
again for Awards under this Plan: (i) shares tendered or held back upon the
exercise of an Option or settlement of an Award to cover the Exercise Price of
an Award; (ii) shares that are used or withheld to satisfy tax withholding
obligations of the Participant; (iii) shares for which the Company paid cash
equal to the Fair Market Value of the shares of Common Stock in lieu of issuing
the Common Stock, and (iv) shares subject to a Stock Appreciation Right that are
not issued in connection with the stock settlement of the SAR upon exercise
thereof.

 

(d) Common Stock delivered by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or any combination
of the foregoing.

 

(e) Subject to compliance with Section 1.409A-3(f) of the Treasury Regulations,
Awards may, in the sole discretion of the Committee, be granted under this Plan
in assumption of, or in substitution for, outstanding awards previously granted
by an entity acquired by the Company or with which the Company combines
(“Substitute Awards”). The number of shares of Common Stock underlying any
Substitute Awards shall be counted against the aggregate number of shares of
Common Stock available for Awards under this Plan.

 

(f) Notwithstanding any provision in this Plan to the contrary (but subject to
adjustment as provided in Section 12), the Committee shall not grant to any one
Eligible Person in any one calendar year Awards (i) for more than 60,000,000
shares, or (ii) payable in cash in an amount exceeding $5,000,000 in the
aggregate.

 

6. Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award Agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in this Plan.

 



 9 



 

7. Options.

 

(a) Generally. Each Option granted under this Plan shall be evidenced by an
Award Agreement (whether in paper or electronic medium (including email or the
posting on a web site maintained by the Company or a third party under contract
with the Company)). Each Option so granted shall be subject to the conditions
set forth in this Section 7, and to such other conditions not inconsistent with
this Plan as may be reflected in the applicable Award Agreement. All Options
granted under this Plan shall be Nonqualified Stock Options.

 

(b) Exercise Price. The exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share determined as of the Date of Grant.

 

(c) Vesting and Expiration. Options shall vest and become exercisable in such
manner and on such date or dates determined by the Committee and as set forth in
the applicable Award Agreement, and shall expire after such period, not to
exceed ten (10) years from the Date of Grant, as may be determined by the
Committee (the “Option Period”). Both the unvested and the vested portion of an
Option shall immediately expire upon the termination of the Participant’s
employment or service by the Company for Cause.

 

Notwithstanding the foregoing provisions of Section 7(c) and consistent with the
requirements of applicable law, the Committee, in its sole discretion, may
extend the post-termination of employment period during which a Participant may
exercise vested options.

 

(d) Method of Exercise and Form of Payment. No Common Stock shall be delivered
pursuant to the exercise of an Option until payment in full of the Exercise
Price therefor is received by the Company and the Participant has paid to the
Company or otherwise provided for payment of an amount equal to any federal,
state, local and/or foreign income and employment taxes required to be withheld.
Options that have become exercisable may be exercised by delivery of written or
electronic notice of exercise to the Company in accordance with the terms of the
Award Agreement accompanied by payment of the Exercise Price. Unless otherwise
provided by the Committee in an Award Agreement, the Exercise Price shall be
payable (i) in cash, check (subject to collection), cash equivalent and/or
vested Common Stock valued at the Fair Market Value at the time the Option is
exercised (including, pursuant to procedures approved by the Committee, by means
of attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual delivery of such shares to the Company); provided, however, that
such Common Stock are not subject to any pledge or other security interest and;
(ii) by such other method as the Committee may permit in accordance with
applicable law, in its sole discretion, including without limitation: (A) in
other property having a fair market value (as determined by the Committee in its
discretion) on the date of exercise equal to the Exercise Price or (B) if there
is a public market for the Common Stock at such time and the Common Stock may be
issued pursuant to a registration statement on Form S-8 or subsequent similar
for, by means of a broker-assisted “cashless exercise” pursuant to which the
Company is delivered a copy of irrevocable instructions to a stockbroker to sell
the Common Stock otherwise deliverable upon the exercise of the Option and to
deliver promptly to the Company an amount equal to the Exercise Price or (C) by
a “net exercise” method whereby the Company withholds from the delivery of the
Common Stock for which the Option was exercised that number of shares of Common
Stock having a Fair Market Value equal to the aggregate Exercise Price for the
Common Stock for which the Option was exercised. Any fractional shares of Common
Stock shall be settled in cash.

 



 10 



 

(e) Compliance with Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner that the Committee
determines would violate the Sarbanes-Oxley Act of 2002, if applicable, or any
other applicable law or the applicable rules and regulations of the Securities
and Exchange Commission or the applicable rules and regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or traded.

 

8. Stock Appreciation Rights.

 

(a) Generally. Each SAR granted under this Plan shall be evidenced by an Award
Agreement (whether in paper or electronic medium (including email or the posting
on a web site maintained by the Company or a third party under contract with the
Company)). Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with this Plan as
may be reflected in the applicable Award Agreement. Any Option granted under
this Plan may include tandem SARs (i.e., SARs granted in conjunction with an
Award of Options under this Plan). The Committee also may award SARs to Eligible
Persons independent of any Option.

 

(b) Exercise Price. The Exercise Price per share of Common Stock for each Option
shall not be less than 100% of the Fair Market Value of such share determined as
of the Date of Grant.

 

(c) Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable and shall expire in such manner and
on such date or dates determined by the Committee and shall expire after such
period, not to exceed ten years, as may be determined by the Committee (the “SAR
Period”); provided, however, that notwithstanding any vesting dates set by the
Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any SAR, which acceleration shall not affect the terms and
conditions of such SAR other than with respect to exercisability. Unless
otherwise provided by the Committee in an Award Agreement:

 

(i) an SAR shall vest and become exercisable with respect to 100% of the Common
Stock subject to such SAR on the third anniversary of the Date of Grant;

 

(ii) the unvested portion of a SAR shall expire upon termination of employment
or service of the Participant granted the SAR, and the vested portion of such
SAR shall remain exercisable for:

 

(A) one year following termination of employment or service by reason of such
Participant’s death or Disability (with the determination of Disability to be
made by the Committee on a case by case basis), but not later than the
expiration of the SAR Period;

 



 11 



 

(B) for directors, officers and employees of the Company only, for the remainder
of the SAR Period following termination of employment or service by reason of
such Participant’s Retirement;

 

(C) 90 calendar days following termination of employment or service for any
reason other than such Participant’s death, Disability or Retirement, and other
than such Participant’s termination of employment or service for Cause, but not
later than the expiration of the SAR Period; and

 

(iii) both the unvested and the vested portion of a SAR shall expire immediately
upon the termination of the Participant’s employment or service by the Company
for Cause.

 

(d) Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an option, the SAR Period), the Fair Market Value exceeds the
Strike Price, the Participant has not exercised the SAR or the corresponding
Option (if applicable), and neither the SAR nor the corresponding Option (if
applicable) has expired, such SAR shall be deemed to have been exercised by the
Participant on such last day and the Company shall make the appropriate payment
therefor.

 

(e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant the number of shares subject to the SAR that are being exercised
multiplied by a fraction, the numerator of which is the amount by which the Fair
Market Value of one share of Common Stock on the exercise date exceeds Strike
Price and the denominator of which is the Fair Market Value on such date, and
subtracting therefrom an amount equal to any federal, state, local and non-U.S.
income and employment taxes required to be withheld which the Participant has
not otherwise provided for. Unless the SAR Agreement otherwise provides, the
Company shall issue the number of shares of Common Stock computed as provided in
the previous sentence or pay the Fair Market Value of such shares in cash, or
any combination thereof, as determined by the Committee. Any fractional share of
Common Stock shall be settled in cash.

 

9. Restricted Stock and Restricted Stock Units.

 

(a) Generally. Each grant of Restricted Stock and Restricted Stock Units shall
be evidenced by an Award Agreement (whether in paper or electronic medium
(including email or the posting on a web site maintained by the Company or a
third party under contract with the Company)). Each such grant shall be subject
to the conditions set forth in this Section 9, and to such other conditions not
inconsistent with this Plan as may be reflected in the applicable Award
Agreement. Restricted Stock and Restricted Stock Units shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, for example, limitations on the right to vote Restricted
Stock or the right to receive dividends on the Restricted Stock). Except as
otherwise provided in an Award Agreement, a Participant shall have none of the
rights of a stockholder with respect to Restricted Stock Units until such time
as Common Stock are paid in settlement of such Awards.

 



 12 



 

(b) Restricted Accounts; Escrow or Similar Arrangement. Upon the grant of
Restricted Stock, a book entry in a restricted account shall be established in
the Participant’s name at the Company’s transfer agent and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than held in such restricted account pending the release of the
applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate stock
power (endorsed in blank) with signature medallion guaranteed with respect to
the Restricted Stock covered by such agreement. If a Participant shall fail to
execute an agreement evidencing an Award of Restricted Stock and, if applicable,
an escrow agreement and blank stock power within the amount of time specified by
the Committee, the Award shall be null and void ab initio. Subject to the
restrictions set forth in this Section 9 and the applicable Award Agreement, the
Participant generally shall have the rights and privileges of a stockholder as
to such Restricted Stock, including without limitation the right to vote such
Restricted Stock and the right to receive dividends, if applicable. To the
extent shares of Restricted Stock are forfeited, any stock certificates issued
to the Participant evidencing such shares shall be returned to the Company, and
all rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company.

 

(c) Vesting; Acceleration of Lapse of Restrictions. The Restricted Period shall
lapse with respect to Restricted Stock and Restricted Stock Units at such times
and under such conditions as are determined by the Committee.

 

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units.
(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his
beneficiary, without charge, the share certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
upon the release of restrictions on such share and, if such share is forfeited,
the Participant shall have no right to such dividends (except as otherwise set
forth by the Committee in the applicable Award Agreement).

 

(ii) Unless otherwise provided by the Committee in an Award Agreement, upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, the Company shall deliver to the Participant, or his beneficiary,
without charge, one share of Common Stock for each such outstanding Restricted
Stock Unit; provided, however, that the Committee may, in its sole discretion
and subject to the requirements of Section 409A of the Code, elect to (i) pay
cash or part cash and part Common Stock in lieu of delivering only Common Stock
in respect of such Restricted Stock Units or (ii) defer the delivery of Common
Stock (or cash or part Common Stock and part cash, as the case may be) beyond
the expiration of the Restricted Period if such delivery would result in a
violation of applicable law until such time as is no longer the case. If a cash
payment is made in lieu of delivering Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the Common Stock as of the date on
which the Restricted Period lapsed with respect to such Restricted Stock Units,
less an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld the payment of which is not otherwise
provided for by the Participant.

 



 13 



 

10. Stock Bonus Awards. The Committee may issue unrestricted Common Stock, or
other Awards denominated in Common Stock, under this Plan to Eligible Persons,
either alone or in tandem with other awards, in such amounts as the Committee
shall from time to time in its sole discretion determine, provided that the
shares of Common Stock shall only be unrestricted if such shares may be issued
to the Participant pursuant a registration statement on Form S-8 or subsequent
similar form. Each Stock Bonus Award granted under this Plan shall be evidenced
by an Award Agreement (whether in paper or electronic medium (including email or
the posting on a web site maintained by the Company or a third party under
contract with the Company)). Each Stock Bonus Award so granted shall be subject
to such conditions not inconsistent with this Plan as may be reflected in the
applicable Award Agreement.

 

11. Changes in Capital Structure and Similar Events. In the event of (a) any
dividend or other distribution (whether in the form of cash, Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, amalgamation, consolidation, split-up, split-off,
combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
Common Stock or other securities of the Company, or other similar corporate
transaction or event (including, without limitation, a Change in Control) that
affects the Common Stock, or (b) unusual or nonrecurring events (including,
without limitation, a Change in Control) affecting the Company, any Affiliate,
or the financial statements of the Company or any Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer quotation system, accounting
principles or law, such that in either case an adjustment is determined by the
Committee in its sole discretion to be necessary or appropriate in order to
prevent dilution or enlargement of rights, then the Committee shall make any
such adjustments that are equitable, including without limitation any or all of
the following:

 

(i) adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under this Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of this Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, or (2) the Exercise Price or Strike Price with
respect to any Award;

 

(ii) subject to the requirements of Section 409A of the Code, providing for a
substitution or assumption of Awards, accelerating the exercisability of, lapse
of restrictions on, or termination of, Awards or providing for a period of time
for exercise prior to the occurrence of such event; and

 



 14 



 

(iii) subject to the requirements of Section 409A of the Code, canceling any one
or more outstanding Awards and causing to be paid to the holders thereof, in
cash, Common Stock, other securities or other property, or any combination
thereof, the value of such Awards, if any, as determined by the Committee (which
if applicable may be based upon the price per share of Common Stock received or
to be received by other stockholders of the Company in such event), including
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Common Stock subject to such Option or SAR
over the aggregate Exercise Price or Strike Price of such Option or SAR,
respectively (it being understood that, in such event, any Option or SAR having
a per share Exercise Price or Strike Price equal to, or in excess of, the Fair
Market Value of a share of Common Stock subject thereto may be canceled and
terminated without any payment or consideration therefor); provided, however,
that in the case of any “equity restructuring” (within the meaning of the
Financial Accounting Standards Board Statement of Financial Accounting Standards
No. 123 (revised 2004) or ASC Topic 718, or any successor thereto), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring. Any adjustments under this
Section 11 shall be made in a manner that does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act. The Company
shall give each Participant notice of an adjustment hereunder and, upon notice,
such adjustment shall be conclusive and binding for all purposes.

 

12. Effect of Change in Control. Except to the extent otherwise provided in an
Award Agreement, in the event of a Change in Control, notwithstanding any
provision of this Plan to the contrary, with respect to all or any portion of a
particular outstanding Award or Awards:

 

(a) all of the then outstanding Options and SARs shall immediately vest and
become immediately exercisable as of a time prior to the Change in Control;

 

(b) the Restricted Period shall expire as of a time prior to the Change in
Control;

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (c) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Stock subject to their
Awards.

 

13. Amendments and Termination.

 

(a) Amendment and Termination of this Plan. The Board may amend, alter, suspend,
discontinue, or terminate this Plan or any portion thereof at any time;
provided, that (i) no amendment to the definition of Eligible Person in Section
2(p) or to Section 5(b) or Section 13(b) (to the extent required by the proviso
in such Section 13(b)) shall be made without stockholder approval, and (ii) no
such amendment, alteration, suspension, discontinuation or termination shall be
made without stockholder approval if such approval is necessary to comply with
any tax or regulatory requirement applicable to this Plan (including, without
limitation, as necessary to comply with any rules or requirements of any
securities exchange or inter-dealer quotation system on which the Common Stock
may be listed or quoted or to prevent the Company from being denied a tax
deduction under Section 162(m) of the Code); and, provided, further, that any
such amendment, alteration, suspension, discontinuance or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the prior written consent of the affected Participant, holder
or beneficiary.

 



 15 



 

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award Agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award Agreement, prospectively
or retroactively; provided, however that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
and adversely affect the rights of any Participant with respect to any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant.

 

14. General.

 

(a) Award Agreements. Each Award under this Plan shall be evidenced by an Award
Agreement, which shall be delivered to the Participant (whether in paper or
electronic medium (including email or the posting on a web site maintained by
the Company or a third party under contract with the Company)) and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including without limitation, the effect on such Award of the death, Disability
or termination of employment or service of a Participant, or of such other
events as may be determined by the Committee. The Company’s failure to specify
any term of any Award in any particular Award Agreement shall not invalidate
such term, provided such term was duly adopted by the Board or the Committee.

 

(b) Nontransferability; Trading Restrictions.

 

(i) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

 

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards (other than Incentive Stock Options) to be transferred by a
Participant, with or without consideration, subject to such rules as the
Committee may adopt consistent with any applicable Award Agreement to preserve
the purposes of this Plan, to: (A) any person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act (collectively, the “Immediate Family Members”); (B) a trust
solely for the benefit of the Participant and his or her Immediate Family
Members; or (C) a partnership or limited liability company whose only partners
or stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (I) by the Board or the
Committee in its sole discretion, or (II) as provided in the applicable Award
Agreement (each transferee described in clauses (A), (B), (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of this Plan.

 



 16 



 

(iii) The terms of any Award transferred in accordance with subparagraph (ii)
above shall apply to the Permitted Transferee and any reference in this Plan, or
in any applicable Award Agreement, to a Participant shall be deemed to refer to
the Permitted Transferee, except that (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the Common Stock to be acquired pursuant to the
exercise of such Option if the Committee determines, consistent with any
applicable Award Agreement, that such a registration statement is necessary or
appropriate; (C) the Committee or the Company shall not be required to provide
any notice to a Permitted Transferee, whether or not such notice is or would
otherwise have been required to be given to the Participant under this Plan or
otherwise; and (D) the consequences of the termination of the Participant’s
employment by, or services to, the Company or an Affiliate under the terms of
this Plan and the applicable Award Agreement shall continue to be applied with
respect to the Participant, including, without limitation, that an Option shall
be exercisable by the Permitted Transferee only to the extent, and for the
periods, specified in this Plan and the applicable Award Agreement.

 

(iv) The Committee shall have the right, either on an Award-by-Award basis or as
a matter of policy for all Awards or one or more classes of Awards, to condition
the delivery of vested Common Stock received in connection with such Award on
the Participant’s agreement to such restrictions as the Committee may determine.

 

(c) Tax Withholding.

 

(i) A Participant shall be required to pay to the Company or any Affiliate, or
the Company or any Affiliate shall have the right and is hereby authorized to
withhold, from any cash, Common Stock, other securities or other property
deliverable under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, Common Stock, other securities or other
property) of any required withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under this Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes. In addition, the Committee, in its discretion, may make arrangements
mutually agreeable with a Participant who is not an employee of the Company or
an Affiliate to facilitate the payment of applicable income and self-employment
taxes.

 

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability by (A) the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest) owned by the
Participant having a Fair Market Value equal to such withholding liability or
(B) having the Company withhold from the number of shares of Common Stock
otherwise issuable or deliverable pursuant to the exercise or settlement of the
Award a number of shares of Common Stock with a Fair Market Value equal to such
withholding liability.

 



 17 



 

(d) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of the Company or an Affiliate, or other person, shall have any claim or right
to be granted an Award under this Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award. There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards. The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated. Neither this Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate, nor shall it be
construed as giving any Participant any rights to continued service on the
Board. The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under this Plan, unless otherwise expressly
provided in this Plan or any Award Agreement. By accepting an Award under this
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under this
Plan or any Award Agreement, notwithstanding any provision to the contrary in
any written employment contract or other agreement between the Company and its
Affiliates and the Participant, whether any such agreement is executed before,
on or after the Date of Grant.

 

(e) International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may in its sole discretion amend the terms of this Plan or
outstanding Awards (or establish a sub-plan) with respect to such Participants
in order to conform such terms with the requirements of local law or to obtain
more favorable tax or other treatment for such Participants, the Company or its
Affiliates.

 

(f) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under this Plan upon his or her death. A Participant may, from time
to time, revoke or change his or her beneficiary designation without the consent
of any prior beneficiary by filing a new designation with the Committee. The
last such designation filed with the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse or, if the Participant is unmarried at the time
of death, his or her estate. Upon the occurrence of a Participant’s divorce (as
evidenced by a final order or decree of divorce), any spousal designation
previously given by such Participant shall automatically terminate.

 



 18 



 

(g) Termination of Employment/Service. Unless determined otherwise by the
Committee at any point following such event: (i) neither a temporary absence
from employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice-versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if a
Participant’s employment with the Company and its Affiliates terminates, but
such Participant continues to provide services to the Company and its Affiliates
in a non-employee capacity (or vice-versa), such change in status shall not be
considered a termination of employment with the Company or an Affiliate for
purposes of this Plan unless the Committee, in its discretion, determines
otherwise.

 

(h) No Rights as a Stockholder. Except as otherwise specifically provided in
this Plan or any Award Agreement, no person shall be entitled to the privileges
of ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to that person.

 

(i) Government and Other Regulations.

 

(i) The obligation of the Company to settle Awards in Common Stock or other
consideration shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any Common Stock pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the Common Stock to be offered or sold
under this Plan. The Committee shall have the authority to provide that all
certificates for Common Stock or other securities of the Company or any
Affiliate delivered under this Plan shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under this
Plan, the applicable Award Agreement, the federal securities laws, or the rules,
regulations and other requirements of the Securities and Exchange Commission,
any securities exchange or inter-dealer quotation system upon which such shares
or other securities are then listed or quoted and any other applicable federal,
state, local or non-U.S. laws, and, without limiting the generality of Section 9
of this Plan, the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. Notwithstanding
any provision in this Plan to the contrary, the Committee reserves the right to
add any additional terms or provisions to any Award granted under this Plan that
it in its sole discretion deems necessary or advisable in order that such Award
complies with the legal requirements of any governmental entity to whose
jurisdiction the Award is subject.

 



 19 



 

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
Common Stock from the public markets, the Company’s issuance of Common Stock to
the Participant, the Participant’s acquisition of Common Stock from the Company
and/or the Participant’s sale of Common Stock to the public markets, illegal,
impracticable or inadvisable. If the Committee determines to cancel all or any
portion of an Award in accordance with the foregoing, unless doing so would
violate Section 409A of the Code, the Company shall pay to the Participant an
amount equal to the excess of (A) the aggregate Fair Market Value of the Common
Stock subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of delivery of Common Stock (in the case of any other Award). Such
amount shall be delivered to the Participant as soon as practicable following
the cancellation of such Award or portion thereof. The Committee shall have the
discretion to consider and take action to mitigate the tax consequence to the
Participant in cancelling an Award in accordance with this clause.

 

(j) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under this Plan is unable to care
for his affairs because of illness or accident, or is a minor, or has died, then
any payment due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

 

(k) Nonexclusivity of this Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options or other equity-based awards
otherwise than under this Plan, and such arrangements may be either applicable
generally or only in specific cases.

 

(l) No Trust or Fund Created. Neither this Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of this
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under this Plan, to purchase assets or place any assets in a trust
or other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under
this Plan other than as general unsecured creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under applicable law.

 

(m) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with this Plan by any agent of the Company or the Committee or the Board, other
than himself.

 



 20 



 

(n) Relationship to Other Benefits. No payment under this Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

 

(o) Governing Law. This Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware, without giving effect to the
conflict of laws provisions.

 

(p) Severability. If any provision of this Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify this
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable laws
in the manner that most closely reflects the original intent of the Award or
this Plan, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of this Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of this Plan and any
such Award shall remain in full force and effect.

 

(q) Obligations Binding on Successors. The obligations of the Company under this
Plan shall be binding upon any successor corporation or organization resulting
from the merger, amalgamation, consolidation or other reorganization of the
Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

 

(r) Expenses; Gender; Titles and Headings. The expenses of administering this
Plan shall be borne by the Company and its Affiliates. Masculine pronouns and
other words of masculine gender shall refer to both men and women. The titles
and headings of the sections in this Plan are for convenience of reference only,
and in the event of any conflict, the text of this Plan, rather than such titles
or headings shall control.

 

(s) Other Agreements. Notwithstanding the above, the Committee may require, as a
condition to the grant of and/or the receipt of Common Stock under an Award,
that the Participant execute lock-up, stockholder or other agreements, as it may
determine in its sole and absolute discretion.

 



 21 



 

(t) Section 409A. This Plan and all Awards granted hereunder are intended to
comply with, or otherwise be exempt from, the requirements of Section 409A of
the Code. This Plan and all Awards granted under this Plan shall be
administered, interpreted, and construed in a manner consistent with Section
409A of the Code to the extent necessary to avoid the imposition of additional
taxes under Section 409A(a)(1)(B) of the Code. Notwithstanding anything in this
Plan to the contrary, in no event shall the Committee exercise its discretion to
accelerate the payment or settlement of an Award where such payment or
settlement constitutes deferred compensation within the meaning of Section 409A
of the Code unless, and solely to the extent that, such accelerated payment or
settlement is permissible under Section 1.409A-3(j)(4) of the Treasury
Regulations. If a Participant is a “specified employee” (within the meaning of
Section 1.409A-1(i) of the Treasury Regulations) at any time during the twelve
(12)-month period ending on the date of his termination of employment, and any
Award hereunder subject to the requirements of Section 409A of the Code is to be
satisfied on account of the Participant’s termination of employment,
satisfaction of such Award shall be suspended until the date that is six (6)
months after the date of such termination of employment.

 

(u) Payments. Participants shall be required to pay, to the extent required by
applicable law, any amounts required in order to receive Common Stock under any
Award made under this Plan.

 

 

 

 

22

 

